      Case 1:20-cv-00160-TBM-RPM Document 24 Filed 03/22/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

 FIRST CLASS TRANSPORTS, INC. F/K/A
 AND SUCCESSOR IN INTEREST TO                         CIVIL ACTION NO.
 FIRST CLASS TRANSPORT, INC.                              1:20-CV-160-TBM-RPM

                              PLAINTIFF
                                                      DISTRICT JUDGE:
 VERSUS                                                   TAYLOR B. McNEEL

 CHARLES R. MYERS INSURANCE
 AGENCY                                               MAGISTRATE JUDGE:
                                                        ROBERT P. MYERS, JR.

        DEFENDANT



                       ORDER OF DISMISSAL WITH PREJUDICE

       Considering the foregoing Motion to Dismiss:

       IT IS ORDERED that this lawsuit and all of the claims of Plaintiff, First Class

Transports, Inc. f/k/a and Successor in Interest to First Class Transport, Inc., against

Defendant, Charles R. Myers Insurance Agency, be and are DISMISSED, with prejudice, and

with each party to pay their own costs.

       Gulfport, Mississippi, this 22nd day of March, 2021.



                                            __________________________________________
                                            TAYLOR B. McNEEL
                                            UNITED STATES DISTRICT COURT JUDGE
